Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, regarding step one, it is unclear whether the individual actions of pulverizing, stirring, etc. are encompassed as part of the spray extraction step, each of the 1st recitation of “the mixture”, “the surface” and “the bottom” lack antecedent basis, and it is unclear what material or flow to which the extracting solvent is sprayed concurrently relative to; 
, regarding step two, it is unclear whether the individual actions of discharging, pumping, etc. are encompassed as part of the pressure filtration and concentration step, and it is unclear what is meant by the symbols “-“ and “- -“ preceding “0.08MPa” and “Mpa” respectively regarding whether these are reciting negative values of pressure or a range of pressure within the vacuum concentration tank; 
, regarding step three, it is unclear whether the individual actions of spraying to a tube centrifuge, spraying counter-currently, etc. are encompassed as part of the spray and countercurrent precipitation step, “being filled” is vague and indefinite, it is unclear whether “filling” is another part of the spray and precipitation step, each of the 1st recitation of “the surface” and “the bottom” lack antecedent basis, and “discharging a 
regarding step four, it is unclear whether the individual actions of concentrating of supernatant, drying some material by vacuum spraying and freeze-drying material are encompassed in the concentrating reduced pressure and drying step, “the herb medicine” lacks antecedent basis being inconsistent with “herbal medicine” in the claim preamble and as it is unclear whether it is the supernatant which is dried and then freeze-dried, or another material or material component. 
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The claims would distinguish over all of the known prior art concerning obtaining and processing herbal extracts or concentrates for obtaining herbal medicine in view of the combination of process steps and substeps, including: initial solvent extraction having features of pulverizing, initial agitation, spraying of extracting solvent into an extraction tank or vessel counter-currently relative to flow of herbal or plant material employing pumps; 
pressure filtration utilizing a filter press and vacuum concentration tank;
concentrating of herbal or plant medicinal extract by centrifugal separation; and
final concentration by utilizing drying under a reduced pressure or vacuum and freeze-drying, distinguished by the limitations of the concentrating by centrifugal separation including countercurrent spraying of a precipitation solvent or solution through a tube centrifuge, rotating at a high speed of 1000-1400 L/h and high pressure of 2-4 Mpa.

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 

The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
10/22/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778